Citation Nr: 9923384	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-10 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes, 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1978, and from November 1980 to May 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied entitlement to a total rating for 
compensation purposes based on individual unemployability.


REMAND

The veteran has indicated that he wishes to appear at a 
Travel Board hearing before a Member of the Board.  In 
accordance with the veteran's wishes, and in order to afford 
him the opportunity to present evidence and arguments in 
support of his claim, the veteran should be scheduled for a 
Travel Board hearing.

Accordingly, this case is REMANDED for the following:

The RO, in cooperation with the Board, 
should schedule for the veteran a Travel 
Board hearing before a Board Member.

Thereafter, the case should be returned to the Board for 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












